FILED
                                                                              DEC 14 2011
                              NOT FOR PUBLICATION
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
                      UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT


CRISPIN ROJAS and MA DE LOURDES                  No. 06-75168
ROJAS,
                                                 Agency Nos. A095-576-451
               Petitioners,                                  A095-576-452

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,            and ORDER

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                       Argued and Submitted October 25, 2011
                             San Francisco, California

Before:        GRABER and IKUTA, Circuit Judges, and QUIST, Senior District
               Judge.**

       Crispin Rojas and Ma De Lourdes Rojas, natives and citizens of Mexico,

petition for review of an order of the Board of Immigration Appeals (“BIA”) denying


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Gordon J. Quist, Senior United States District Judge
for the Western District of Michigan, sitting by designation.
their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review the

denial of a motion to reopen for an abuse of discretion. Celis-Castellano v. Ashcroft,

298 F.3d 888, 890 (9th Cir. 2002). Questions of law are reviewed de novo.

Granados-Oseguera v. Mukasey, 546 F.3d 1011, 1014 (9th Cir. 2008) (per curiam).

      The BIA did not abuse its discretion in denying the motion to reopen. Even

with the benefit of the 60-day departure period, Petitioners were statutorily ineligible

for relief because they failed to depart the United States before their voluntary

departure period expired. 8 U.S.C. § 1229c(d)(1); see Granados-Oseguera, 546 F.3d

at 1016 (holding that the statutory bar on relief precluded the petitioner from relying

on ineffective assistance of counsel as an “exceptional circumstance” excusing a

failure to depart within the required time).

      Petitioners’ prior petition cannot be considered a request for a stay. See Garcia

v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004) (order) (“Unlike a motion for stay

of removal, a petition for review is not similar to a motion for stay of voluntary

departure, nor are the standards governing the two requests for relief.”). While we

must afford pro se alien submissions a liberal construction, Sembiring v. Gonzales,

499 F.3d 981, 990 (9th Cir. 2007), a petitioner must give us something to liberally

construe in the first instance. Petitioners failed to do so. Moreover, there is no

automatic stay of voluntary departure while an alien pursues a petition for review


                                           2
before this court. Desta v. Ashcroft, 365 F.3d 741, 746 (9th Cir. 2004) (citing

Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166, 1172 (9th Cir. 2003)).

      PETITION FOR REVIEW DENIED.1




      1
          Petitioners’ motion for judicial notice is granted.
                                             3